                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:19CR3095

      vs.
                                                           ORDER
AARON LEE FISCHER,

                  Defendant.



      To afford the undersigned magistrate judge an opportunity to hear and
consider all evidence relevant to Defendant’s motion to suppress, (Filing No. 22),

      IT IS ORDERED:

      1)    Defendant’s objection to reopening the evidence, (Filing No. 44), is
            overruled;

      2)    The government’s motion to reopen the suppression hearing for the
            purpose of supplementing the evidence on the issue of inevitable
            discovery, (Filing No. 42), is granted;

      3)    The court will schedule a supplemental hearing on the pending
            motion to suppress.


      December 27, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
